DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/7/2022 has been entered. Claim 1 is currently amended.  Claims 2-3 have been cancelled.  Claim 1 is pending and is under examination in this office action.

Response to Arguments
Applicant's argument, beginning at page 3, filed on 2/7/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, beginning at page 3, filed on 2/7/2022, with respect to 102 rejection has been fully considered and is persuasive.  The 102 rejection is withdrawn.  Specifically, the prior art Matsukura fails to reach or suggest the claimed form coating agent comprising a blend of polymethylmethacrylate, a copolymer containing vinyl acetate, and a terpolymer containing maleic anhydride.  The 102 rejection is withdrawn.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a form coating agent having a function of releasing forms from concrete, comprising a polymer resin containing polymethylmethacrylate, a copolymer resin containing vinyl acetate as a side chain, and a terpolymer containing maleic anhydride.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Matsukura et al (US5856408) and Hyde et al (US20140234584). 
The previous office action made a 102 rejection based on Matsukura, because Matsukura teaches a composition having a polyacrylate based resin.  The resin has the claimed molecular weight, comprising a 2-hydroxyethylmethacrylate as part of the copolymer, hydroxy functional and acid functional monomeric units.  However, Matsukura does not teach the claimed resin comprising a blend of polymethylmethacrylate, a copolymer containing vinyl acetate, and a terpolymer containing maleic anhydride in the amended claim 1.
Hyde teaches a coating composition comprising “one or more nonelastomeric thermoplastic polymers” [0201], including polymethylmethacrylate and  poly(ethylene-co -vinyl acetate) [0204].  The polymer can also comprise more than one monomers including maleic anhydride [0131 and 0180].  The polymethylmethacrylate meets the claimed polymer resin; the poly(ethylene-co -vinyl acetate) meets the claimed copolymer resin; and the polymer comprising maleic anhydride meets the claimed terpolymer.  However, the composition also comprises other ingredients such as natural rubbers or synthetic rubbers [0119], so that the composition can serve as pressure sensitive adhesive [0025].  The adhesive demonstrates the opposite effect that would be required of a release agent.  Therefore, this coating does not qualify for “form releasing agent” as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762